         Case: 1:20-cv-05058 Document #: 27 Filed: 09/30/20 Page 1 of 8 PageID #:955




                              THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


THE HEBREW UNIVERSITY OF JERUSALEM,
                                                              CASE NO.: 1:20-CV-05058
         PLAINTIFF,

V.                                                            JUDGE THOMAS M. DURKIN

THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A,                        MAGISTRATE JUDGE JEFFREY CUMMINGS

         DEFENDANTS.


                              PRELIMINARY INJUNCTION ORDER
            THIS CAUSE being before the Court on Plaintiff, The Hebrew University of

     Jerusalem’s (“HUJ” or “Plaintiff”) Motion for a Preliminary Injunction, and this Court having

     heard the evidence before it hereby GRANTS Plaintiff’s Motion for Entry of a Preliminary

     Injunction in its entirety against the defendants identified on Schedule “A” (collectively, the

     “Defendants”).

            THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since

     the Defendants directly target their business activities toward consumers in the United States,

     including Illinois. “In the context of cases like this one, that means a plaintiff must show that each

     defendant is actually operating an interactive website that is accessible in Illinois and that each

     defendant has aimed such site at Illinois by standing ready, willing and able to ship its counterfeit

     goods to customers in Illinois in particular (or otherwise has some sufficient voluntary contacts

     with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships & Unincorporated Ass’ns Identified

     on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In this case, Plaintiff has presented

     screenshot evidence that each Defendant is reaching out to do business with Illinois residents by

                                                       1
    Case: 1:20-cv-05058 Document #: 27 Filed: 09/30/20 Page 2 of 8 PageID #:956




operating one or more commercial, interactive Internet Stores through which Illinois residents can

and do purchase products using counterfeit versions of Plaintiffs’ Trademarks and Copyrights

(collectively referred to as “Defendant Internet Store” or “Seller Aliases”). See Docket No. 10,

Exhibit 3 to the Declaration of Paul Varley, which includes screenshot evidence confirming that

each defendant online marketplace account does stand ready, willing and able to ship its counterfeit

goods to customers in Illinois bearing infringing and/or counterfeit versions of the Albert Einstein

Trademarks and Copyrights.

       THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of Plaintiff’s previously

granted Motion for a Temporary Restraining Order establishes that HUJ has a likelihood of success

on the merits; that no remedy at law exists; and that HUJ will suffer irreparable harm if the

injunction is not granted.

       Specifically, HUJ has proved a prima facie case of trademark infringement because: (1)

the Einstein Trademarks are distinctive marks and registered with the U.S. Patent and Trademark

Office on the Principal Register; (2) Plaintiff’s federally registered trademarks are valid and in full

force and effect; (3) Defendants are not licensed or authorized to use any of the Einstein

Trademarks and/or Copyrights; and, (4) Defendants’ use of the Einstein Trademarks is causing a

likelihood of confusion as to the origin or sponsorship of Defendants’ products with HUJ.

Furthermore, Defendants’ continued and unauthorized use of the Einstein Trademarks

irreparably harms HUJ through diminished goodwill and brand confidence, damage to Plaintiff’s

reputation, loss of exclusivity, and loss of future sales. Monetary damages fail to address such


                                                  2
     Case: 1:20-cv-05058 Document #: 27 Filed: 09/30/20 Page 3 of 8 PageID #:957




damage; and, therefore, HUJ has an inadequate remedy at law. Moreover, the public interest is

served by entry of this Preliminary Injunction to dispel the public confusion created by

Defendants’ actions. Accordingly, this Court orders that:

1.     Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

       and all persons acting for, with, by, through, under, or in active concert with them be

       temporarily enjoined and restrained from:

        a. using Plaintiff’s Albert Einstein Trademarks, Copyrights and/or any

            reproductions, counterfeit copies or colorable imitations thereof, in any manner

            in connection with the distribution, marketing, advertising, offering for sale, or

            sale of any product that is not a genuine HUJ product or not authorized by HUJ

            to be sold in connection with Plaintiff’s Einstein Trademarks and/or

            Copyrights;

       b.   passing off, inducing, or enabling others to sell or pass off any product as a

            genuine HUJ product or any other product produced by HUJ, that is not

            Plaintiff’s nor produced under the authorization, control or supervision of HUJ

            nor approved by HUJ for sale under Plaintiff’s Einstein Trademarks and/or

            Copyrights;

       c.   committing any acts calculated to cause consumers to believe that Defendants’

            products are those sold under the authorization, control, or supervision of HUJ,

            or are sponsored by, approved by, or otherwise connected with HUJ;

       d.   further infringing Plaintiff’s Einstein Trademarks and/or Copyrights and

            damaging HUJ’s goodwill;

       e.   otherwise competing unfairly with HUJ in any manner;


                                                 3
     Case: 1:20-cv-05058 Document #: 27 Filed: 09/30/20 Page 4 of 8 PageID #:958




       f.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

            distributing, returning, or otherwise disposing of, in any manner, products or

            inventory not manufactured by or for HUJ, nor authorized by HUJ to be sold or

            offered for sale, and which bear any of Plaintiff’s Einstein Trademarks,

            Copyrights, and/or any reproductions, counterfeit copies, or colorable imitations

            thereof;

       g.   using, linking to, transferring, selling, exercising control over, or otherwise

            owning the Defendant Internet Stores, or any other domain name or online

            marketplace account that is being used to sell or is the means by which

            Defendants could continue to sell Counterfeit Einstein Products; and

       h.   operating and/or hosting websites at the Defendant Internet Stores and any

            other domain names registered or operated by Defendants that are involved

            with the distribution, marketing, advertising, offering for sale, or sale of any

            product bearing Plaintiff’s Einstein Trademarks or any reproductions,

            counterfeit copies or colorable imitations thereof that is not a genuine HUJ

            product or not authorized by HUJ to be sold in connection with Plaintiff’s

            Einstein Trademarks.

2.     Those in privity with Defendants and with actual notice of this Order, including any online

       marketplaces such as Amazon, iOffer and Alibaba Group Holding Ltd., Alipay.com Co.,

       Ltd. and any related Alibaba entities (collectively, “Alibaba”), social media platforms,

       Facebook, YouTube, LinkedIn, Twitter, Internet search engines such as Google, Bing and

       Yahoo, web hosts for the Defendant Internet Stores, and domain name registrars, shall

       within three (3) business days of receipt of this Order:


                                                 4
     Case: 1:20-cv-05058 Document #: 27 Filed: 09/30/20 Page 5 of 8 PageID #:959




           a. disable and cease providing services for any accounts through which

               Defendants engage in the sale of counterfeit and infringing goods using the

               Albert Einstein Trademarks and/or Copyrights, including any accounts

               associated with the Defendants listed on the Schedule A;

           b. disable and cease displaying any advertisements used by or associated with

               Defendants in connection with the sale of counterfeit and infringing goods

               using the Einstein Trademarks and/or Copyrights; and

           c. take all steps necessary to prevent links to the Defendant Internet Stores,

               identified on the Schedule A, from displaying in search results, including,

               but not limited to, removing links to the Defendant Internet Stores from

               any search index.

3.     Defendants and any third party with actual notice of this Order who is providing services

       for any of the Defendants, or in connection with any of Defendants’ websites at the

       Defendant Internet Stores or other websites operated by Defendants, including, without

       limitation, any online marketplace platforms such as iOffer and Alibaba, advertisers,

       Facebook, Internet Service Providers (“ISP”), web hosts, back-end service providers, web

       designers, sponsored search engine or ad-word providers, banks, merchant account

       providers, including PayPal, Alibaba, Western Union, third party processors and other

       payment processing service providers, shippers, and domain name registrars (collectively,

       the “Third Party Providers”) shall, within five (5) business days after receipt of such notice,

       provide to HUJ expedited discovery, including copies of all documents and records in such

       person’s or entity’s possession or control relating to:




                                                 5
     Case: 1:20-cv-05058 Document #: 27 Filed: 09/30/20 Page 6 of 8 PageID #:960




           a. The identities and locations of Defendants, their agents, servants,

              employees, confederates, attorneys, and any persons acting in concert or

              participation with them, including all known contact information;

           b. the nature of Defendants’ operations and all associated sales and financial

              information, including, without        limitation, identifying information

              associated with the Defendant Internet Stores, and Defendants’ financial

              accounts, as well as providing a full accounting of Defendants’ sales and

              listing history related to their respective Defendant Internet Stores;

           c. Defendants’ websites and/or any online marketplace accounts;

           d. The Defendant Internet Stores or any domain name registered by

              Defendants; and

           e. Any financial accounts owned or controlled by Defendants, including their

              agents, servants, employees, confederates, attorneys, and any persons acting

              in concert or participation with them, including such accounts residing with

              or under the control of any banks, savings and loan associations, payment

              processors or other financial institutions, including, without limitation,

              PayPal, WISH, Amazon, Alibaba, Western Union, or other merchant

              account providers, payment providers, third party processors, and credit

              card associations (e.g., MasterCard and VISA).

4.     Defendants and any persons in active concert or participation with them who have actual

       notice of this Order shall be temporarily restrained and enjoined from transferring or

       disposing of any money or other of Defendants’ assets until further ordered by this Court.




                                                 6
     Case: 1:20-cv-05058 Document #: 27 Filed: 09/30/20 Page 7 of 8 PageID #:961




5.     eBay, Inc. (“eBay”), PayPal, Inc. (“PayPal”), ContextLogic, Inc. (“WISH”), Amazon

       Payments, Inc. (“Amazon”) and Alipay US, Inc. (“Alipay”), or any other party and/or

       marketplace, or payment processor in privity with Defendants, shall within two (2)

       business days of receipt of this Order, for any Defendant or any of Defendants’ online

       marketplace accounts or websites:

        a. Locate all accounts and funds connected to Defendants, Defendants Internet

           Stores or Defendants’ websites, including, but not limited to, any eBay, PayPal,

           WISH, Amazon and Alipay accounts connected to the information listed in the

           Schedule A; and

        b. Restrain and enjoin any such accounts or funds that are non-U.S. foreign based

           from transferring or disposing of any money or other of Defendants’ assets

           until further ordered by this Court.

6.     Any banks, savings and loan associations, payment processors, or other financial

       institutions, for any Defendant or any of Defendants’ online marketplace accounts or

       websites, shall within two (2) business days of receipt of this Order:

         a. Locate all accounts and funds connected to Defendants, Defendants’ online

           marketplace accounts or Defendants’ websites, including, but not limited to,

           any accounts connected to the information listed in the Schedule A; and

        b. Restrain and enjoin such accounts from receiving, transferring or disposing of

           any money or other of Defendants’ assets until further ordered by this Court.

7.     HUJ may provide notice of these proceedings to Defendants, including notice of the

       preliminary injunction hearing and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by

       electronically publishing a link to the Complaint, this Order and other relevant documents


                                                  7
      Case: 1:20-cv-05058 Document #: 27 Filed: 09/30/20 Page 8 of 8 PageID #:962




        on a website, and/or by sending an e-mail to the e-mail addresses provided for Defendants

        by third parties that includes a link to said website. The Clerk of Court is directed to issue

        a single original summons in the name of “123oknin and all other Defendants identified in

        the Schedule A to the Complaint” that shall apply to all Defendants. The combination of

        providing notice via electronic publication or e-mail, along with any notice that Defendants

        receive from domain name registrars and payment processors, shall constitute notice

        reasonably calculated under all circumstances to apprise Defendants of the pendency of the

        action and afford them the opportunity to present their objections.

8.      The Clerk of Court is directed to unseal Plaintiff’s Amended Complaint, Exhibit 1 to the

        Complaint, Exhibit 2 to the Complaint, Schedule “A” to the Complaint, Motion for

        Temporary Restraining Order and Motion to Extend the Temporary Restraining Order and

        the memorandum and supporting pleadings and exhibits, Motion for Electronic Service of

        Process and its memorandum and supporting pleadings and exhibits, and the Temporary

        Restraining Order and Extension of the Temporary Restraining Order.

9.      Any Defendants that are subject to this Order may appear and move to dissolve or modify

        the Order on two days’ notice to HUJ or on shorter notice as set by this Court.

10.     The $10,000 bond posted by HUJ shall remain with the Court until a Final disposition of

        this case or until this Preliminary Injunction is terminated.




Dated: September 30, 2020


                                       _____________________________________
                                       U.S. District Court Judge Thomas M. Durkin



                                                  8
